Mr. Justice Van Orsdel
delivered the opinion of the Court:
This case was tried below in connection with First Nat. Bank v. Fox, No. 2437, ante, 430, and is a suit to recover upon the last of the notes given in consideration of the purchase price of the yacht “Idler.”
*440It differs from tbe former case 'only on tbe question of wbetber appellant was an innocent bolder of the note in due course. Tbe evidence on this question presented a sufficient issue of fact to call for its submission to the jury. It was properly submitted, and tbe jury found for defendant. Tbe remaining exceptions to tbe rulings of the trial court, and the condition of tbe bill of exceptions, are tbe same as in No. 2437.
Tbe judgment, therefore, is affirmed with costs.

Affirmed.